[Cite as State v. Welch, 2016-Ohio-810.]




                  Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA



                                   JOURNAL ENTRY AND OPINION
                                     Nos. 102865, 102866, 102878




                                           STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                           ANTONIO WELCH

                                                        DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                  Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
               Case Nos. CR-13-578497-A, CR-14-582028-A, and CR-14-584227-A

             BEFORE:          Blackmon, J., McCormack, P.J., and Boyle, J.

             RELEASED AND JOURNALIZED:                   March 3, 2016
ATTORNEY FOR APPELLANT

Brian R. McGraw
55 Public Square
Suite 2100
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Marc D. Bullard
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

          {¶1}   Antonio Welch (“Welch”) appeals his eight-year prison sentence for drug

trafficking and various related offenses in three underlying criminal cases and assigns the

following error for our review:

          I. The trial court did not adequately or sufficiently explain/justify decisions to
          impose consecutive sentences. In addition, the trial court misunderstood at what
          point the offender’s danger to the public is actionable to impose a consecutive
          sentence.

          {¶2}   Having reviewed the record and pertinent law, we affirm. The apposite facts

follow.

          {¶3}   On March 6, 2015, the trial court sentenced Welch to an aggregate term of eight

years in prison, a term that was jointly recommended and agreed to by the state and Welch. The

breakdown of Welch’s sentence is as follows: three years in prison in State v. Welch, Cuyahoga

C.P. No. CR-13-578497-A (March 6, 2015); two years in prison in State v. Welch, Cuyahoga C.P.

No. CR-14-582028-A (March 6, 2015); and six years in prison in State v. Welch, Cuyahoga C.P.

No. CR-14-584227-A (March 6, 2015). The court ordered that the sentences in Case Nos.

CR-14-582028-A and CR-13-584227-A run consecutively, but concurrent with the sentence in

Case No. CR-13-578497-A.

          {¶4}   Welch appealed this sentence, and on October 27, 2015, this court remanded all

three cases for correction of the judgments of conviction pursuant to App.R. 9(E). On December

15, 2015, the trial court issued a nunc pro tunc entry clarifying the disposition of two counts, and

this appeal was reinstated.

          {¶5}   R.C. 2953.08 authorizes defendants to appeal felony sentences upon various

grounds. However, pursuant to R.C. 2953.08(D)(1), a “sentence imposed upon a defendant is not
subject to review under this section if the sentence is authorized by law, has been recommended

jointly by the defendant and the prosecution in the case, and is imposed by a sentencing judge.”

See also State v. Pannell, 8th Dist. Cuyahoga No. 89352, 2008-Ohio-956. Upon review of

Welch’s plea and sentencing hearings, we find that all three elements of R.C. 2953.08(D)(1) are

met in the case at hand.

       {¶6}    Welch does not argue that his sentence is unauthorized by law. Rather, Welch

argues that the court did not adequately comply with the R.C. 2929.14(C) findings prior to

imposing consecutive sentences. Pertinent to the consecutive portions of his prison terms, Welch

was sentenced to 12 months each for two, fifth-degree felonies, 36 months for various third- and

fourth-degree felonies, and three years for a first-degree felony. All of these terms are authorized

by R.C. 2929.14(A).

       {¶7}    At Welch’s plea hearing, the prosecutor, Welch’s attorney, and Welch himself

acknowledged on the record that they were agreeing to and jointly recommending to the court an

eight-year prison sentence. Furthermore, at Welch’s sentencing hearing, the court imposed an

eight-year prison sentence, stating that the court was “willing to agree and abide by the eight-year

recommendation.”

       {¶8}    Accordingly, we are precluded from reviewing Welch’s prison sentence, and his

sole assigned error is overruled.

       {¶9}    Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate be sent to the Cuyahoga County Court of Common

Pleas to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated. Case remanded to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules

of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

TIM McCORMACK, P.J., and
MARY J. BOYLE J., CONCUR